ORDER

This matter comes before the Court on a Notice of Appeal, filed by the Appellant on July 6, 2009, of a final judgment of the Office of Hearing's and Appeals (OHA) in an election matter. “Notices of Appeal involving .. . elections . .. shall be given priority over ordinary civil cases.” Rule 27, N.R.C.A.P. (emphasis provided). This Court, pursuant to Rule 3, N.R.C.A.P., will therefore suspend the timelines specified in its rules and shall conduct an expedited review of the appeal. The appeal to this Court will therefore be handled in the follow manner.
1. The OHA shall tile its record of this matter, including the audio recording of the proceedings held on May 30-31, 2009 by 5 pm, July 10, 2009.
2. The parties shall file the parts of the transcripts which they intend to use in this appeal, if any, no later than 5 pm, July 17, 2009; if either party does not intend to use the transcript, they shall give notice of such intent by this same time. Each party shall be responsible for making arrangements and payment of cost with the transcriber.
3. The Appellant is further ordered to file its opening brief by 5 pm, July 17, 2009.
4. The Appellee shall file a response brief by 5 pm, July 22, 2009.
5. The Appellant’s reply, if any, shall be due by 5 pm, July 24, 2009.
6. Furthermore, a hearing on the matter will be held at 1 pm on July 27, 2009 at the Navajo Nation Museum in Window Rock.
7.This Court will render a decision on July 30, 2009.
The Court also takes notice of Appellant’s motion for a stay filed with the OHA on July 6, 2009. Judge Perry shall conduct a hearing and render a decision on the motion expeditiously.